Kinsey, O. J.
The only reason assigned, which is supported, is, that the verdict of the jury, and the judgment of the justice below, were founded' upon evidence shewing a mistake in a receipt, which it is contended was not admissible. A receipt may *be proved, by parol, to have been given under a mistake; and though, independent of such testimony, the receipt is prima fade evidence of a discharge, its operation may bp destroyed in this manner. Therefore, by the whole court, let the
Judgment be affirmed.